Title: To James Madison from Joseph C. Cabell, 6 April 1825
From: Cabell, Joseph C.
To: Madison, James


        
          Dear Sir
          Bremo. April 6. 1825.
        
        In my way from Charlottesville to this place on yesterday, I called at Monticello and passed an hour in conversation with Mr. Jefferson on the subject of the University. I was sorry to learn from him that Mr. Barbour had finally declined to accept the Law Chair. General Tucker had already apprized me of his inability to accede to our proposals. We are therefore once more left without any particular person in view, and the institution is suffering from the want of a Professor of Law. On conference with General Cocke we both have determined to recur to a plan contemplated by us just after the dissolution of the contract with Doctor Cooper, which was to propose Judge Carr for the Law Chair. About two winters past I made this suggestion to Mr. Jefferson in a letter from Richmond, and I received

from him a reply promptly declining it, on the ground chiefly that he felt determined to have nothing to do with the promotion of his own relations to office or appointment. He at that time threw so much discouragement on the plan that Genl. Cocke & myself abandoned it. In the difficulties by which we are surrounded at the present time, we have resolved to resume the suggestion, by letter to Mr. Jefferson of this date, and at the same time to invite your attention to the subject, and, if you should approve the plan, to be good enough to write immediately to him apprizing him of your sentiments. Under existing circumstances I think Mr. Jefferson would consider it a duty to the institution to abandon his former determination, and to yield to the appointment of a relation. I need say nothing to you of the qualifications of Judge Carr, as you are so well acquainted with him. His appointment would probably be very popular, as he is universally beloved & respected, and in addition to his legal attainments, he would carry into the institution a temper and deportment admirably calculated to produce harmony among the professors and to conciliate the affections of the students. Should the nomination be approved by you, Mr. Jefferson would no doubt address letters to the other members of the Board to ascertain their sentiments, and thus the subject could be disposed of for the present without the necessity of a meeting till the regular period in the fall: for, if Judge Carr should be disposed to accept the appointment, I have no doubt that he would not hesitate to enter on the discharge of its duties, awaiting the convenience of the Board for a regular confirmation. I am, dear sir, with the greatest respect & esteem Your obedient servant
        
          Joseph C. Cabell
        
      